900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William ROSEMOND, Petitioner.
No. 89-8049.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 16, 1990.

On Petition for Writ of Mandamus.
William Rosemond, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
William Rosemond, a Virginia prisoner, brought a petition for writ of mandamus challenging delay in the district court on his 42 U.S.C. Sec. 1983 action.  The Sec. 1983 action was dismissed by the district court on August 31, 1989.


2
Therefore, the mandamus petition is moot, and we deny it.  Accordingly, although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED